UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

HEIN HETTINGA AND ELLEN                        )
HETTINGA d/b/a SARAH FARMS, et al.,            )
                                               )
                    Plaintiffs,                )
                                               )
             v.                                )    Civil Action No. 06-1637 (RJL)
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                    Dekndant                   )


                                  FINAL JUDGMENT

      For the reasons set forth in the Memorandum Opinion entered this date, it is this

,< tt- of March, 2011, hereby
    day

      ORDERED that the defendant's Renewed Motion to Dismiss [#44] is

GRANTED, and it is further

      ORDERED that the above-captioned case be DISMISSED with prejudice.

      SO ORDERED.




                                               United States District Judge